   8:20-cr-00319-BCB-SMB Doc # 27 Filed: 03/01/21 Page 1 of 1 - Page ID # 55




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR319
                                            )
      vs.                                   )
                                            )
CAMERON J. STIDD,                           )                  ORDER
                                            )
                   Defendant.               )


       This matter is before the court upon defendant’s Motion to Continue [26]. The
parties are involved in ongoing plea negotiations. For good cause shown,

      IT IS ORDERED that defendant’s Motion to Continue [26] is granted, as follows:

      1. The jury trial now set for March 9, 2021, is continued to April 13, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and April 13, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: March 1, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
